                         Case 20-12814-mkn                           Doc 5     Entered 06/11/20 16:31:59   Page 1 of 18




                                                               United States Bankruptcy Court
                                                                             District of Nevada
 In re      RED ROSE, INC.                                                                            Case No.
                                                                                    Debtor(s)         Chapter    11




                                              VERIFICATION OF CREDITOR MATRIX


I, the CHIEF RESTRUCTURING OFFICER of the corporation named as the debtor in this case, hereby verify that the attached list of

creditors is true and correct to the best of my knowledge.




 Date:       June 11, 2020                                              /s/ JEFFREY PEREA
                                                                        JEFFREY PEREA/CHIEF RESTRUCTURING OFFICER
                                                                        Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
         Case 20-12814-mkn      Doc 5   Entered 06/11/20 16:31:59   Page 2 of 18



5050 Timber Creek LLC
2 Westminster Drive
Oakland, CA 94618

ABC BORAL
ONE ABC PKWY., SUITE 919
BELOIT, WI 53511

ABC SUPPLY CO., INC.
ONE ABC PKWY., SUITE 919
BELOIT, WI 53511

ABC SUPPLY COMPANY INC
ONE ABC PKWY., SUITE 919
BELOIT, WI 53511

ABC SUPPLY COMPANY/EAGLE TILE (LV)
ONE ABC PKWY., SUITE 919
BELOIT, WI 53511

ACF FINCO LLP
560 WHITE PLAINS RD., SUITE 400
TARRYTOWN, NY 10591

AE - SCFL
PO BOX 0001
LOS ANGELES, CA 90096

AE - SCFL
PO BOX 0001
LOS ANGELES, CA 90096-0001

AL. DEPT OF ENVIRONMENTAL MANAGEMENT
PO BOX 301463
MONTGOMERY, AL 36130-1463

ALABAMA DEPARTMENT OF LABOR 649 MONROE ST
MONTGOMERY, AL 36131

ALABAMA DEPT OF CONSERVATION &
NATURAL RESOURCES
64 N UNION ST
MONTGOMERY, AL 36130

ALABAMA DEPT OF PUBLIC HEALTH
THE RSA TOWER
201 MONROE ST
MONTGOMERY, AL 36104

ALABAMA DEPT OF REVENUE
INDIVIDUAL & CORPORATE TAX DIVISION
50 N RIPLEY ST
MONTGOMERY, AL 36104
ALL HOSE INC.
4300 N. PECOS RD. S-2
LAS VEGAS, NV 89115

AMERICAN EXPRESS
PO BOX 650448
DALLAS, TX 75265

AMERICAN EXPRESS
PO BOX 650448
DALLAS, TX 75265-0448
         Case 20-12814-mkn   Doc 5      Entered 06/11/20 16:31:59   Page 3 of 18




ARIZONA DEPT OF ENVIRONMENTAL QUALITY
1110 W WASHINGTON ST
PHOENIX, AZ 85007

ARIZONA DEPT OF ENVIRONMENTAL QUALITY
SOUTHERN REGIONAL OFFICE
400 W CONGRESS ST, STE 433
TUCSON, AZ 85701
ARIZONA DEPT. OF REVENUE
1600 W. MONROE
PHOENIX, AZ 85007-2650
ASSURED DOCUMENT DESTRUCTION, I
8050 S ARVILLE ST., SUITE 105
LAS VEGAS, NV 89139

BALLESTEROS V. U.S. HOME CORP.
ATTN DUANE E SHINNICK & MELISSA BYBEE
C/O SHINNICK, RYAN & RANSAVAGE PC
4001 MEADOWS LN.
LAS VEGAS, NV 89107

BRINKS HOME SECURITY
DEPT. CH 14321
PALATINE, IL 60055

CA. DEPT OF TOXIC SUBSTANCES CTRL
1001 "I" ST
SACRAMENTO, CA 95814-2828

CA. DEPT OF TOXIC SUBSTANCES CTRL
PO BOX 806
SACRAMENTO, CA 95812-0806

CALIFORNIA AIR RESOURCES BOARD
1001 "I" ST
SACRAMENTO, CA 95814

CALIFORNIA AIR RESOURCES BOARD
PO BOX 2815
SACRAMENTO, CA 95812

CALIFORNIA BANK & TRUST
401 W. WHITTIER BLVD., SUITE 200
LA HABRA, CA 90631

CALIFORNIA BOARD OF EQUALIZATION
450 N ST
PO BOX 942879
SACRAMENTO, CA 95814

CALIFORNIA DEPARTMENT OF
TAX & FEE ADMIN
450 N ST
SACREMENTO, CA 95814
CALIFORNIA DEPARTMENT OF
TAX & FEE ADMIN
450 N STREET, MIC: 104
SACRAMENTO, CA 95814-0104

CALIFORNIA DEPARTMENT OF
TAX & FEE ADMIN
         Case 20-12814-mkn    Doc 5   Entered 06/11/20 16:31:59   Page 4 of 18



ACCOUNT INFORMATION GROUP, MIC: 29
P.O. BOX 942879
SACRAMENTO, CA 94279-0029

CALIFORNIA DEPARTMENT OF
TAX & FEE ADMIN SPECIAL OPS
BANKRUPTCY TEAM, MIC: 74
P.O. BOX 942879
SACRAMENTO, CA 94279-0074
CALIFORNIA DEPT OF CONSERVATION
801 K ST, MS 24-01
SACRAMENTO, CA 95814
CALIFORNIA DEPT OF WATER RESOURCES
1416 9TH ST
SACRAMENTO, CA 95814

CALIFORNIA DEPT OF WATER RESOURCES
PO BOX 94236
SACRAMENTO, CA 94236
CALIFORNIA ENVIRONMENTAL
PROTECTION AGENCY
1001 I ST
PO BOX 2815
SACRAMENTO, CA 95812-2815

CALIFORNIA EQUIPMENT LEASING ASSOCIATION
CALIFORNIA FRANCHISE TAX BOARD
121 SPEAR ST
STE 400
SAN FRANCISCO, CA 94105-1584

CALIFORNIA FRANCHISE TAX BOARD
1515 CLAY ST
STE 305
OAKLAND, CA 94612-1445

CALIFORNIA FRANCHISE TAX BOARD
300 S SPRING ST
STE 5704
LOS ANGELES, CA 90013-1265
CALIFORNIA FRANCHISE TAX BOARD
3321 POWER INN RD
STE 250
SACRAMENTO, CA 95826-3893

CALIFORNIA FRANCHISE TAX BOARD
600 W SANTA ANA BLVD
STE 300
SANTA ANA, CA 92701-4543

CALIFORNIA FRANCHISE TAX BOARD
7575 METROPOLITAN DR
STE 201
SAN DIEGO, CA 92108-4421

CALIFORNIA FRANCHISE TAX BOARD
BANKRUPTCY SECTION MS A340
PO BOX 2952
SACRAMENTO, CA 95812-2952

CALIFORNIA FRANCHISE TAX BOARD
         Case 20-12814-mkn      Doc 5   Entered 06/11/20 16:31:59   Page 5 of 18



PO BOX 942867
SACRAMENTO, CA 94257
CALIFORNIA INTEGRATED WASTE MGMT BOARD
1001 I ST
PO BOX 4025
SACRAMENTO, CA 95812-4025

CALIFORNIA STATE DISBURSEMENT UNIT
PO BOX 989067
W. SACRAMENTO, CA 95798

CARQUEST AUTO PARTS
PO BOX 404875
ATLANTA, GA 30384

CENTURY LINK
STEKKENBERGWEG 4
AMSTERDAM 1105 AJ NETHERLANDS
CIGNA DENTAL CHLIC
5476 COLLECTIONS CENTER DR.
CHICAGO, IL 60693

CITY OF NORTH LAS VEGAS
2250 LAS VEGAS BOULEVARD
N. LAS VEGAS, NV 89030

CITY OF NORTH LAS VEGAS
PO BOX 360118
N. LAS VEGAS, NV 89036

CLARK COUNTY ASSESSOR
C/O BANKRUPTCY CLERK
500 S GRAND CENTRAL PKWY
BOX 551401
LAS VEGAS, NV 89155-1401

CLARK COUNTY TREASURER
C/O BANKRUPTCY CLERK
500 S GRAND CENTRAL PKWY
BOX 551220
LAS VEGAS, NV 89155-1220

COLEMAN V. GREYSTONE
ATTN J NATHAN OWENS & AARON B SHUMWAY
C/O NEWMEYER & DILLION LLP
3800 HOWARD HUGHES PKWY SUITE 700
LAS VEGAS, NV 89169

COLORADO DEPT OF LABOR AND EMPLOYMENT
633 17TH STREET SUITE 201
DENVER, CO 80202-3660

COLORADO DEPT OF PUBLIC HEALTH AND
ENVIRONMENT
4300 CHERRY CREEK DRIVE S
DENVER, CO 80246-1530

COLORADO DEPT OF REVENUE
1375 SHERMAN ST
DENVER, CO 80261

COLORADO DEPT OF REVENUE
PO BOX 17087
DENVER, CO 80217-0087
         Case 20-12814-mkn     Doc 5    Entered 06/11/20 16:31:59   Page 6 of 18




COMDATA MASTERCARD PROGRAM
PO BOX 70995
CHARLOTTE, NC 28272-0995

CONCENTRA OCCUPATIONAL HEALTH CTRS OF SW
PO BOX 9010
BROOMFIELD, CO 80021-9010

COVERALL NORTH AMERICA, INC.
2955 MOMENTUM PL.
CHICAGO, IL 60689

DARRENKAMP V. HARMONY 19
ATTN SARAH K SUTER, ESQ.
C/O SUTER LAW & ADVOCACY LLC
9205 W RUSSELL RD. SUITE 240
LAS VEGAS, NV 89148

DE LAGE LANDEN FINANCIAL SERVICES
PO BOX 41602
PHILADELPHIA, PA 19101-1602
DEPT. OF EMPLOYMENT, TRAINING & REHAB
EMPLOYMENT SECURITY DIVISION
500 EAST THIRD STREET
CARSON CITY, NV 89713

DESERT FASTENERS & SUPPLY
6680 S. VALLEY VIEW BLVD.
LAS VEGAS, NV 89118

DINNIS V. BEAZER
ATTN MEGAN K DORSEY & ANDREW C GREEN
C/O KOELLER NEBEKER CARLSON & HALUCK LLP
400 S 4TH ST. SUITE 600
LAS VEGAS, NV 89101

DIVERSIFIED PRODUCTS USA
2727 W. SOUTHERN AVE, STE 9
TEMPE, AZ 85282

DJ ROOF AND SOLAR SUPPLY LLC
2009 ADMIRALS WAY
FT. LAUDERDALE, FL 33316

DMV RENEWAL
555 WRIGHT WAY
CARSON CITY, NV 89711

DURABLE STRUCTURES
PO BOX 541823
DALLAS, TX 75354

DYNAMIC FASTENER
P.O. DRAWER 16837
RAYTOWN, MO 64133

EMERGENCY ROADSIDE ASSISTANCE, INC.
2771 N. NELLIS BLVD
LAS VEGAS, NV 89115

ENTERPRISE FM TRUST
ENTERPRISE FLEET MGMT CUST BILLING
PO BOX 800089
         Case 20-12814-mkn    Doc 5   Entered 06/11/20 16:31:59   Page 7 of 18



KANSAS CITY, MO 64180
EPA - REGION 1
5 POST OFFICE SQ
STE 100
BOSTON, MA 02109-3912

EPA - REGION 10
1200 SIXTH AVE
STE 900
SEATTLE, WA 98101

EPA - REGION 2
290 BROADWAY
NEW YORK, NY 10007-1866

EPA - REGION 3
1650 ARCH ST
PHILADELPHIA, PA 19103-2029

EPA - REGION 4
ATLANTA FEDERAL CTR
61 FORSYTH ST SW
ATLANTA, GA 30303-3104

EPA - REGION 5
77 W JACKSON BLVD
CHICAGO, IL 60604-3507

EPA - REGION 6
FOUNTAIN PLACE 12TH FL, STE 1200
1445 ROSS AVE
DALLAS, TX 75202-2733

EPA - REGION 7
11201 RENNER BLVD
LENEXA, KS 66219

EPA - REGION 8
1595 WYNKOOP ST
DENVER, CO 80202-1129

EPA - REGION 9
75 HAWTHORNE ST
SAN FRANCISCO, CA 94105

FASTENERS INC.
PO BOX 80536
LAS VEGAS, NV 89180

FEDEX
PO BOX 7221
PASADENA, CA 91109

FENCES 4 AMERICA INC

FIDELITY SECURITY LIFE INS
EYEMED FSL
EYEMED PREMIUMS
PO BOX 632530
CINCINNATI, OH 45263
FINANCIAL FEDERAL CREDIT
1300 POST OAK BLVD., SUITE 1300
HOUSTON, TX 77056
         Case 20-12814-mkn      Doc 5   Entered 06/11/20 16:31:59   Page 8 of 18




FIRESTONE BUILDING PRODUCTS
PO BOX 730096
DALLAS, TX 75373

FIRST REPUBLIC BANK
FLORIDA DEPT OF ENVIRONMENTAL PROTECTION
3900 COMMONWEALTH BLVD MS 49
TALLAHASSEE, FL 32399
FLORIDA DEPT OF HEALTH
4052 BALD CYPRESS WAY
BIN #A00
TALLAHASSEE, FL 32399-1701

FLORIDA DEPT OF LABOR
DEPT OF ECONOMIC OPPORTUNITY
107 EAST MADISON ST
CALDWELL BUILDING
TALLAHASSEE, FL 32399-4120

FRANCHISE TAX BOARD
300 SOUTH SPRING STREET
SUITE 5704
LOS ANGELES, CA 90013

FRANCHISE TAX BOARD
BANKRUPTCY SECTION, MS
A340 P.O. BOX 2952
SACRAMENTO, CA 95812-2952

FRANCHISE TAX BOARD
CHIEF COUNSEL
LEGAL DEPARTMENT
P.O. BOX 1720, MS A-260
RANCHO CORDOVA, CA 95741-1720

GABRIEL ESPARZA
GRAINGER, INC.
3551 I 55 S
JACKSON, MS 39212-4963

H&E EQUIPMENT SERVICES, INC.
PO BOX 849850
DALLAS, TX 75284-9850

HAWAII DEPT OF LABOR & INDUSTRIAL RELS.
830 PUNCHBOWL ST #321
HONOLULU, HI 96813

HAWAII DEPT OF LAND &
NATURAL RESOURCES
KALANIMOKU BLDG
1151 PUNCHBOWL ST
HONOLULU, HI 96813

HAWAII DEPT OF TAXATION
54 S. HIGH STREET #208
WAILUKU, HI 96793-2198
HAWAII DEPT OF TAXATION
75 AUPUNI STREET #101
HILO, HI 96720-4245
HAWAII DEPT OF TAXATION
         Case 20-12814-mkn      Doc 5   Entered 06/11/20 16:31:59   Page 9 of 18



P.O. BOX 275
KAUNAKAKAI, HI 96748
HAWAII DEPT OF TAXATION
PO BOX 259
HONOLULU, HI 96809-0259

HECK V. D.R. HORTON
ATTN NO PLEADING
HIGHMORE
1100 PEACHTREE ST. NE, SUITE 1100
ATLANTA, GA 30309

HOME DEPOT CREDIT SERVICES
PO BOX 78047
PHOENIX, AZ 85062-8047
HOME DEPOT CREDIT
SERVICES
PO BOX 78047
PHOENIX, AZ 85062
HYPHEN SOLUTIONS, LTD.
PO BOX 678681
DALLAS, TX 75267
INDUSTRIAL COMMISSION OF ARIZONA
800 W. WASHINGTON ST
PHOENIX, AZ 85007

INTERNAL REVENUE SERVICE LOCAL OFFICE
21309 BERLIN RD UNIT 13
GEORGETOWN, DE 19947

INTERNAL REVENUE SERVICE LOCAL OFFICE
600 ARCH STREET
PHILADELPHIA, PA 19106

INTERNAL REVENUE SERVICE LOCAL OFFICE
611 S. DUPONT HWY
DOVER, DE 19904

INTERNAL REVENUE SERVICE LOCAL OFFICE
844 KING ST
WILMINGTON, DE 19801

INTERNAL REVENUE SERVICE
2970 MARKET STREET
PHILADELPHIA, PA 19104

INTERNAL REVENUE SERVICE
P.O. BOX 7346
PHILADELPHIA, PA 19101-7346

JAMES PETERSEN INDUSTRIES INC

JAVYLET ENTERPRISES LLC
3139 E CHARLESTON BLVD.
LAS VEGAS, NV 89104

JR METAL EXPRESS, INC.
4620 MITCHELL ST., SUITE A
N. LAS VEGAS, NV 89081

JR METAL EXPRESS, INC.
        Case 20-12814-mkn       Doc 5   Entered 06/11/20 16:31:59   Page 10 of 18



4620 MITCHELL STREET, SUITE A
N. LAS VEGAS, NV 89081
KACHNIK V. CENTEX
ATTN JASON W WILLIAMS & DAVID M GOULD
C/O KOELLER NEBEKER CARLSON & HALUCK LLP
300 SOUTH FOURTH ST. SUITE 500
LAS VEGAS, NV 89101
KATERRA CONSTRUCTION LLC
9305 E. VIA DE VENTURA
SUITE 200
SCOTTSDALE, AZ 85258
LAS VEGAS TOILET RENTALS INC.
2069 CHRISTY LN.
LAS VEGAS, NV 89156

LEOS LAWN SERVICE
8785 ARVILLE ST.
LAS VEGAS, NV 89139
LOUISIANA DEPT OF REVENUE
617 N THIRD ST
BATON ROUGE, LA 70802
LOUISIANA DEPT OF REVENUE
PO BOX 201
BATON ROUGE, LA 70821

LUIS SERPAS RENDEROS
MCCOY V. GREYSTONE
METAL SALES MANUFACTURING
PO BOX 203502
DALLAS, TX 75320

MILIONIS, GEORGE
39300 CIVIC CENTER DRIVE
SUITE 300
FREMONT, CA 94539

MUTUAL OF OMAHA
PAYMENT PROCESSING CENTER
PO BOX 2147
OMAHA, NE 68103

N.C. DEPT OF ENVIRONMENTAL QUALITY
1601 MAIL SERVICE CTR
RALEIGH, NC 27699-1601

N.C. DEPT OF ENVIRONMENTAL QUALITY
2090 US 70 HWY
SWANNANOA, NC 28778-8211
NEVADA DEPT OF TAXATION
1550 COLLEGE PKWY
STE 115
CARSON CITY, NV 89706

NEVADA DEPT OF TAXATION
2550 PASEO VERDE
STE 180
HENDERSON, NV 89074

NEVADA DEPT OF TAXATION
        Case 20-12814-mkn       Doc 5   Entered 06/11/20 16:31:59   Page 11 of 18



4600 KIETZKE LANE
BLDG L STE 235
RENO, NV 89502

NEVADA DEPT OF TAXATION
GRANT SAWYER OFFICE BLDG
555 E WASHINGTON AVE
STE 1300
LAS VEGAS, NV 89101
NEVADA DEPT OF TAXATION,
BANKRUPTCY SECT
555 E. WASHINGTON AVE., #1300
LAS VEGAS, NV 89101

NEVADA DEPT OF TAXATION, USE TAX
555 E. WASHINGTON AVE. SUITE 1300
LAS VEGAS, NV 89101

NEVADA DIVISION OF
ENVIRONMENTAL PROTECTION
901 S STEWART ST
STE 4001
CARSON CITY, NV 89701-5249

NEVADA OFFICE OF THE LABOR COMMISSIONER
OFFICE OF THE LABOR COMMISSIONER
1818 COLLEGE PARKWAY STE 102
LAS VEGAS, NV 89706

NEVADA OFFICE    OF THE LABOR COMMISSIONER
OFFICE OF THE    LABOR COMMISSIONER
3300 W SAHARA    AVE STE 225
LAS VEGAS, NV    89102

NEVADA STATE BANK
NORTH CAROLINA DEPT OF LABOR 1101 MAIL SERVICE CTR
RALEIGH, NC 27699-1101

NORTH CAROLINA DEPT OF LABOR
4 W EDENTON ST
RALEIGH, NC 27603

NORTH CAROLINA DEPT OF REVENUE
501 N WILMINGTON ST
RALEIGH, NC 27604

NV ENERGY
IH 80 & STONEHOUSE EXIT 212
VALMY, NV 89438

NV ENERGY
PO BOX 30073
RENO, NV 89520
NV ENERGY
PO BOX 30150
RENO, NV 89520

OFFICE OF SECRETARY OF STATE OF COLORADO
HON. WAYNE W. WILLIAMS
1700 BROADWAY, STE 200
DENVER, CO 80290

OFFICE OF SECRETARY OF STATE OF FLORIDA
        Case 20-12814-mkn       Doc 5   Entered 06/11/20 16:31:59   Page 12 of 18



HON. KENNETH DETZNER
R.A. GRAY BLDG
500 S BRONOUGH ST
TALLAHASSEE, FL 32399

OFFICE OF SECRETARY OF STATE OF HAWAII
HON. SHAN S. TSUTSUI
LIEUTENANT GOVERNOR -E
STATE CAPITOL
HONOLULU, HI 96813

OFFICE OF SECRETARY OF STATE OF N CAROL.
HON. ELAINE F. MARSHALL
PO BOX 29622
RALEIGH, NC 27626

OFFICE OF SECRETARY OF STATE OF NEVADA
HON. BARBARA K. CEGAVSKE
NEVADA STATE CAPITOL BLDG
101 N CARSON ST, STE 3
CARSON CITY, NV 89701
OFFICE OF SECRETARY OF STATE OF TEXAS
HON. ROLANDO B. PABLOS
1100 CONGRESS
CAPITOL BLDG, ROOM 1E.8
AUSTIN, TX 78701

OFFICE OF SECRETARY OF STATE OF UTAH
HON. SPENCER J. COX LT GOVERNOR –
E UTAH STATE CAPITOL COMPLEX,
STE 220 PO BOX 142325
SALT LAKE CITY, UT 84114-2325

OFFICE OF SECRETARY OF STATE-ALABAMA
HON. JOHN H. MERRILL
PO BOX 5616
MONTGOMERY, AL 36130

OFFICE OF SECRETARY OF STATE-ARIZONA
HON. MICHELE REAGAN
1700 W WASHINGTON ST, FL 7
PHOENIX, AZ 85007
OFFICE OF SECRETARY OF STATE-CALIFORNIA
HON. ALEX PADILLA
1500 11TH ST
SACRAMENTO, CA 95814

ONESOURCE DISTRIBUTORS LLC
PO BOX 740527
LOS ANGELES, CA 90074-0527

OUTLINE PRODUCTS LLC
2009 ADMIRALS WAY
FT. LAUDERDALE, FL 33316

PENSION BENEFIT GUARANTY CORP
GENERAL COUNSEL
1200 K STREET NW
WASHINGTON, DC 20005

PEOPLES UNITED EQUIPMENT FINANCE CORP.
1936 E. DEERE AVE., SUITE 210
SANTA ANA, CA 92705
        Case 20-12814-mkn     Doc 5    Entered 06/11/20 16:31:59   Page 13 of 18




PETERSEN DEAN-LAS VEGAS
39300 CIVIC CENTER DR, STE 300
FREMONT, CA 94538-2337

PETERSEN ROOFING AND SOLAR LLC
PETERSEN, JIM
39300 CIVIC CENTER DRIVE
SUITE 300
FREMONT, CA 94539

PETERSEN, TRICIA
39300 CIVIC CENTER DRIVE
SUITE 300
FREMONT, CA 94539

PURCHASE POWER
P.O. BOX 371874
PITTSBURGH, PA 15250

R & S SUPPLY INC.
101 N. MOJAVE RD.
LAS VEGAS, NV 89101

REGISTRAR OF CONTRACTORS
ROOFS 4 AMERICA INC
RUSH TRUCK LEASING
PO BOX 34630
SAN ANTONIO, TX 78265

SAFELITE FULFILLMENT INC.
P.O BOX 633197
CINCINNATI, OH 45263

SAN JOSE SHARKS LLC
525 WEST SANTA CLARA STREET
SAN JOSE, CA 95113

SECURITIES AND EXCHANGE COMMISSION
DENVER REGIONAL OFFICE
ATTN: JULIE K. LUTZ, REGIONAL DIR
1961 STOUT ST, STE 1700
DENVER, CO 80294-1961
SECURITIES AND EXCHANGE COMMISSION
FORT WORTH REGIONAL OFFICE
ATTN: SHAMOIL SHIPCHANDLER, REG. DIR
801 CHERRY ST, STE 1900, UNIT 18
FORT WORTH, TX 76102

SECURITIES AND EXCHANGE COMMISSION
LOS ANGELES REGIONAL OFFICE
ATTN: MICHELE WEIN LAYNE, REGIONAL DIR
444 S FLOWER ST, STE 900
LOS ANGELES, CA 90071

SECURITIES AND EXCHANGE COMMISSION
MIAMI REGIONAL OFFICE
ATTN: ERIC I. BUSTILLO, REGIONAL DIR
801 BRICKELL AVE, STE 1800
MIAMI, FL 33131

SECURITIES AND EXCHANGE COMMISSION
NEW YORK REGIONAL OFFICE
ATTN: ANDREW CALAMARI, REGIONAL DIR
        Case 20-12814-mkn    Doc 5     Entered 06/11/20 16:31:59   Page 14 of 18



BROOKFIELD PL, 200 VESEY ST, STE 400
NEW YORK, NY 10281-1022
SECURITIES AND EXCHANGE COMMISSION
SALT LAKE CITY REGIONAL OFFICE
ATTN: RICHARD BEST, REGIONAL DIR
351 S. WEST TEMPLE ST, STE 6.100
SALT LAKE CITY, UT 84101
SECURITIES AND EXCHANGE COMMISSION
SAN FRANCISCO REGIONAL OFFICE
ATTN: JINA CHOI, REGIONAL DIR
44 MONTGOMERY ST, STE 2800
SAN FRANCISCO, CA 94104

SECURITIES AND EXCHANGE COMMISSION
SEC HEADQUARTERS
100 F STREET, NE
WASHINGTON, DC 20549

SECURITIES AND EXCHANGE COMMMISSION
LOS ANGELES REGIONAL OFFICE
444 SOUTH FLOWER STREET
SUITE 900
LOS ANGELES, CA 90071
SHERPAPORT, LLC DBA GENUINE ROOF SUPPLY
2009 ADMIRALS WAY
FT. LAUDERDALE, FL 33316

SMALLEY & COMPANY
5295 PROCYON ST. SUITE A
LAS VEGAS, NV 89118

SOCIAL SECURITY ADMINISTRATION
OFFICE OF THE RCC, REGION IX
160 SPEAR STREET, SUITE 800
SAN FRANCISCO, CA 94105-1545

SOURCE 4 INDUSTRIES, INC.
4436 LAWRENCE ST. A
N. LAS VEGAS, NV 89081

SOUTHERN TIRE MART
PO BOX 1000, DEPT 143
MEMPHIS, TN 38148

SOUTHWEST GAS CORPORATION
5241 SPRING MOUNTAIN RD.
LAS VEGAS, MO 89150

SOUTHWEST GAS CORPORATION
P.O. BOX 98890
LAS VEGAS, NV 89150
SOUTHWEST TOYOTA LIFT
2935 LINCOLN RD.
LAS VEGAS, NV 89115

STAPLES ADVANTAGE
PO BOX 660409
DALLAS, TX 75266

STATE COLLECTIONS & DISBURSEMENT (SCADU)
P.O. BOX 98950
        Case 20-12814-mkn       Doc 5   Entered 06/11/20 16:31:59   Page 15 of 18



LAS VEGAS, NV 89193
STATE OF ALABAMA ATTORNEY GENERAL
ATTN: STEVE MARSHALL
501 WASHINGTON AVE
MONTGOMERY, AL 36104

STATE OF ALABAMA ATTORNEY GENERAL
ATTN: STEVE MARSHALL
PO BOX 300152
MONTGOMERY, AL 36130-0152

STATE OF ARIZONA ATTORNEY GENERAL
ATTN: MARK BRNOVICH
2005 NORTH CENTRAL AVENUE
PHOENIX, AZ 85004
STATE OF CALIFORNIA ATTORNEY GENERAL
ATTN: XAVIER BECERRA
1300 I ST, STE 1740
SACRAMENTO, CA 95814
STATE OF CALIFORNIA LABOR AND
WORKFORCE DEVELOPMENT AGENCY
800 CAPITOL MALL
MIC 55
SACRAMENTO, CA 95814

STATE OF COLORADO ATTORNEY GENERAL
ATTN: CYNTHIA H. COFFMAN
RALPH L CARR COLORADO JUDICIAL BLDG
1300 BROADWAY, 10TH FL
DENVER, CO 80203

STATE OF FLORIDA ATTORNEY GENERAL
ATTN: PAM BONDI
THE CAPITOL, PL 01
TALLAHASSEE, FL 32399-1050

STATE OF HAWAII ATTORNEY GENERAL
ATTN: DOUGLAS S. CHIN
425 QUEEN ST
HONOLULU, HI 96813
STATE OF NORTH CAROLINA ATTORNEY GENERAL
ATTN: JOSH STEIN
9001 MAIL SERVICE CTR
RALEIGH, NC 27699-9001

STATE OF TEXAS ATTORNEY GENERAL
ATTN: KEN PAXTON
300 W 15TH ST
AUSTIN, TX 78701

STATE OF TEXAS ATTORNEY GENERAL
ATTN: KEN PAXTON
PO BOX 12548
AUSTIN, TX 78711-2548

STATE OF UTAH ATTORNEY GENERAL
ATTN: SEAN D. REYES
350 N STATE ST, STE 230
SALT LAKE CITY, UT 84114-2320

STEPHEN KALISH
        Case 20-12814-mkn     Doc 5    Entered 06/11/20 16:31:59   Page 16 of 18



STERLING
1100 PEACHTREE ST. NE, SUITE 1100
ATLANTA, GA 30309

TED WIENS TIRE & AUTO
1701 LAS VEGAS BLVD. SOUTH
LAS VEGAS, NV 89104

TELEPACIFIC COMMUNICATIONS
515 S. FLOWER ST
LOS ANGELES, CA 90071

TENNESSEE DEPT OF LABOR AND
WORKFORCE DEVELOPMENT
220 FRENCH LANDING DRIVE
NASHVILLE, TX 37243
TEXAS COMMISSION ON
ENVIRONMENTAL QUALITY
12100 PARK 35 CIRCLE
AUSTIN, TX 78753
TEXAS COMMISSION ON
ENVIRONMENTAL QUALITY
PO BOX 13087
AUSTIN, TX 78711-3087

TEXAS COMPTROLLER OF PUBLIC ACCOUNTS
LYNDON B JOHNSON STATE OFFICE BLDG
111 E 17TH ST
AUSTIN, TX 78774

TEXAS COMPTROLLER OF PUBLIC ACCOUNTS
PO BOX 13528
CAPITOL STATION
AUSTIN, TX 78711-3528

TEXAS WORKFORCE COMMISSION
101 E 15TH ST
RM 122
AUSTIN, TX 78778-0001

TEXAS WORKFORCE COMMISSION
REGULATORY INTEGRITY DIVISION - SAU
ROOM 556
101 E. 15TH STREET
AUSTIN, TX 78778-0001

TFS-HCA-1, LLC
C/O TRADE FINANCE SOLUTIONS
20807 BISCAYNE BLVD., SUITE 203
AVENTURA, FL 33180

TRACTION
PO BOX 749986
LOS ANGELES, CA 90074

TRADERIVER
BALTIMORE WORLD TRADE CTR
401 E PRATT ST, STE 2245
BALTIMORE, MD 21202

U.S. DEPT HEALTH & HUMAN SERVICES
200 INDEPENDENCE AVE, SW
WASHINGTON, DC 20201
        Case 20-12814-mkn       Doc 5   Entered 06/11/20 16:31:59   Page 17 of 18




U.S. DEPT OF STATE
DIRECTORATE OF DEFENCE TRADE CONTROLS
COMPLIANCE & REGISTRATION DIV
2401 E STREET NW, SA-1, RM H1200
WASHINGTON, DC 20522-0112

U.S. DEPARTMENT OF JUSTICE
950 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20530-0001

U.S. ENVIRONMENTAL PROTECTION AGENCY
OFFICE OF GENERAL COUNSEL [2310A]
1200 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20460

UNITED STATES ATTORNEY'S OFFICE
ATTN: CIVIL PROCESS CLERK
501 LAS VEGAS BLVD. SOUTH, SUITE 1100
LAS VEGAS, NV 89101

UNITED STATES TREASURY
OFFICE OF THE TREASURER
1500 PENNSYLVANIA AVENUE, NW
ROOM 2134
WASHINGTON, DC 20220
UNITED STATES TRUSTEE
300 LAS VEGAS BLVD. SOUTH #4300
LAS VEGAS, NV 89101

US DEPARTMENT OF LABOR
S-2521
200 CONSITUTION AVE, NW
WASHINGTON, DC 20210

UTAH 195 DEPT NORTH
OF ENVIRONMENTAL QUALITY
1950 WEST
SALT LAKE CITY UT

UTAH DEPT OF ENVIRONMENTAL QUALITY
PO BOX 144810
SALT LAKE CITY, UT 84114-4810

UTAH LABOR COMMISSION
160 EAST 300 SOUTH
3RD FLOOR
SALT LAKE CITY, UT 84114-6600

UTAH STATE TAX COMMISSION
210 N 1950 W
SALT LAKE CITY, UT 84134
VEGAS PROPANE, INC.
4610 EAKER ST.
N. LAS VEGAS, NV 89081
WELLS CARGO, INC
9127 WEST RUSSELL RD. 210
LAS VEGAS, NV 89148
WELLS FARGO BANK, N.A.
300 TRI STATE INTL., SUITE 400
LINCOLNSHIRE, IL 60069
        Case 20-12814-mkn    Doc 5   Entered 06/11/20 16:31:59   Page 18 of 18




WESTERN ELITE
2745 N. NELLIS BLVD.
LAS VEGAS, NV 89115

WEX
1 HANCOCK ST
PORTLAND, ME 04101

WILLIAM FERNANDEZ TRUCKING
5404 ROCK CREEK LANE
LAS VEGAS, NV 89130
